202 S.W.3d 712 (2006)
JAMEEL SPANN, Appellant,
v.
STATE OF MISSOURI, Respondent.
No. ED 87275.
Missouri Court of Appeals, Eastern District, Division Three.
September 19, 2006.
Nancy A. McKerrow, Asst. State Public Defender, Columbia, MO for appellant.
Jeremiah W. (Jay) Nixon, Dora A. Fichter, Jefferson City, for respondent.
Before: Glenn A. Norton, P.J., Lawrence E. Mooney, J., and Kenneth M. Romines, J.

ORDER
PER CURIAM.
Appellant Jameel Spann ("Spann") appeals from the decision of the Circuit Court of St. Louis County, the Honorable John F. Kintz presiding, after the court denied Spann's Rule 29.035 motion following an evidentiary hearing. Spann had previously been convicted of First Degree Robbery, Kidnapping, Burglary, and Felonious Restraint.
Spann brings two claims of error, and argues that that the motion court erred in denying his motion because, first, he did not receive the effective assistance of trial counsel in that his counsel failed to investigate DeMarcus Money as a sentencing witness on his behalf, and second, that there was an insufficient evidentiary basis to accept his initial plea to the aforementioned charges. We disagree.
We have thoroughly reviewed the record and the briefs of the parties, and no error of law appears. Therefore, an opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).